Citation Nr: 1428309	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  13-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder other than the service-connected scar.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana.  

The issue was remanded in February 2013 for the issuance of a statement of the case.  Review of the record shows substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2013, the RO granted service connection for a scar on the Veteran's left knee.  However, the evidence shows that the Veteran has osteoarthritis of the left knee as well.  Therefore, the issue of service connection for a left knee disorder other than the service-connected scar remains on appeal.  

The Veteran was previously represented by the Disabled American Veterans (DAV).  In a statement received in September 2013, the Veteran revoked DAV's representation and indicated that he wished to represent himself.  Accordingly, the Board considers the Veteran to be pro se in this appeal. 

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence received in October 2013.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

Since the statement of the case (SOC), additional evidence has been received, without a waiver, in the form of statements from the Veteran.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statements are either not pertinent to the issue, or if they are, such statements are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disorder other than scarring was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed left knee disorder other than the service-connected scar did not develop as a result of any incident during service.


CONCLUSION OF LAW

A left knee disorder other than the service-connected scar was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in March 2010 and March 2012 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured an examination in furtherance of his claim.  A June 2010 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

A pertinent VA examination was obtained in November 2010.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

The Veteran contends that he has a left knee disorder in addition to the service-connected scar after falling in service and injuring his knee on "cinderblock-like material."  See February 2010 statement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Letters dated in May 1956 from the Veteran to his wife confirm that he incurred a left knee injury in service that required surgery.  The first letter shows that the Veteran reported that he cut his knee up "pretty bad while playing soft ball."  It also shows that the Veteran reported that he did not "break a thing, it is just a bad cut."  The Veteran reported having seventeen stitches.  

The Veteran was afforded a VA examination in November 2010.  He reported his in-service injury and that he was told that he had torn his knee cap and it was hanging from the skin.  He reported being placed on light duty with no physical training until his discharge in 1957.  The Veteran reported that his knee occasionally hurt, was stiff, and gave way after service.  He reported that those symptoms had gotten more frequent in the last two years.  Following examination, the Veteran was diagnosed with mild osteoarthritis of the bilateral knees and bilateral enthesopathic spurring of the anterior/superior patella and the tibial tuberosity.  

The examiner opined that the Veteran's left knee condition was not caused by or a result of his knee injury and surgery during service.  The examiner's rationale was that the Veteran's age was 75 and he reported having increased pain only in the past "couple of years."  The examiner also reported that osteoarthritis was the major cause of disability and reduced activity after 50 years of age. The examiner noted that the joints most commonly affected were the large weight-bearing and frequently used joints such as the knees.  The examiner opined that the severity of the Veteran's osteoarthritis was symmetrical in both knees and mild; with a knee injury and surgery such as the Veteran described, the left knee arthritic changes should be much worse than then right knee if the original trauma had been severe or extensive.  The examiner opined that it appeared to have been mild.

None of the Veteran's treatment records contain any opinion relating a left knee disorder to his military service; indeed, the Veteran has not reported such.

Based on a review of the evidence, the Board concludes that service connection for a left knee disorder other than the service-connected scar is not warranted.  Although the Veteran reported an in-service injury, and has current diagnoses of left knee disorders, the evidence fails to show a relationship between a current diagnosis and the Veteran's military service.

In this case, the evidence fails to show a nexus to the Veteran's military service.  The evidence does not show that any diagnosed left knee disorder is related to the May 1956 injury.  The only medical opinion of record, that of the November 2010 VA examiner, indicates that the Veteran's left knee condition is not related to the in-service injury.  As the examiner provided a thorough rationale, examined the Veteran, and reviewed his claims file that includes the Veteran's written contentions, the Board accords it great probative value.  As discussed by the examiner, the osteoarthritis in the Veteran's knees is mild and symmetrical, weighing against a finding that a current left knee disorder other than scarring is related to the in-service injury.  The examiner also opined that the Veteran's in-service injury appeared to have been mild, which is supported by the Veteran's 1956 letters.  As noted above, the Veteran wrote to his wife that nothing was broken and it was just a bad cut.  None of the Veteran's medical records contain any opinion relating a left knee disorder to the Veteran's military service.  Additionally, they fail to show that the Veteran reported having complaints dating back to service.  The Veteran has not reported that any medical professional has provided an opinion relating a currently diagnosed left knee disorder to his in-service injury.  

The Board acknowledges the Veteran statements in his substantive appeal that the examiner was drunk when examining him.  However, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  In this case, clear and convincing evidence to show that the examination was not performed correctly has not been shown.  The only evidence that has been submitted is the Veteran's unsubstantiated claim that the examiner was drunk.  The evidence fails to show that the examiner did not perform the examination properly.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  The Veteran reported occasional symptoms after service to the VA examiner.  Even if the Veteran did have symptoms following his injury, the fact that he reported to the examiner that they were occasional weighs against a finding of continuous symptoms.  The Veteran's treatment records have not indicated a continuity of symptomatology following his 1956 injury.  There is no indication of arthritis until 2010, over five decades after discharge from service.   

The claims folder contains no competent and probative evidence of a left knee disorder other than the service-connected scar being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a left knee disorder other than the service-connected scar and his active duty, service connection for a left knee disorder other than the service-connected scar is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left knee disorder other than the service-connected scar falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  Although the Veteran submitted evidence showing knowledge of nutrition and health care, the evidence fails to show that he has the knowledge pertaining to the etiology of a left knee disorder such as arthritis.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left knee disorder other than the service-connected scar and the Veteran's active duty, service connection for a left knee disorder other than the service-connected scar is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a left knee disorder other than the service-connected scar.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder other than the service-connected scar is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for a left knee disorder other than the service-connected scar is not warranted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


